 22DECISIONSOF NATIONALLABOR RELATIONS BOARDIdahoPowerCompanyandInternationalBrotherhood of Electrical Workers,Local No. 283,AFL-CIO,Petitioner.Case 19-RC-5098October 9, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND ZAGORIAUpon a petition duly filed under 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer John N.Zimmerman of the National Labor RelationsBoard.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 19, the case wastransferred to the National Labor Relations Boardfor decision. Briefs have been timely filed by theEmployer and the Petitioner. A reply brief has beenfiled by the Employer.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent all of theemployees in the Employer's Eastern Division,including the employees of the Employer's AmericanFallspower plant, and excluding office clericalemployees,professionalemployees,guards,andsupervisors as defined in the Act. Alternatively, thePetitionerseeks this same unit but with theAmerican Falls powerplant employees excluded. TheEmployermaintains in substance that only asystemwide unit of production and maintenanceemployees is appropriate for purposes of collectivebargaining.However, if an Eastern Division unit isfound appropriate, the Employer contends that itssenior accountant is an office clerical employee wholacks a community of interest with other EasternDivisionproduction andmaintenance employees;and that its crew foremen are supervisors within themeaning of the Act and should be excluded. Inaddition, the Employer would exclude the AmericanFallspowerplant employees because they lack acommunityof interestwithEasternDivisionemployees.There is no history of collectivebargaining for any of the employees sought by thePetitioner,and no labor organization seeks torepresent the employees in a more comprehensiveunit.The Employer, a Maine corporation, is a publicutilityengaged in the generation, distribution, andsale of electrical energy. The Employer's operationscover a territory consisting of southern Idaho, smallportions of eastern Oregon and northern Nevada,with a section of transmission line extending intoMontana. The Employer maintains its principaloffice and place of business at Boise, Idaho, whereitsactivitiesarecoordinated.Thisofficeiscomposed of the following departments: Legal,Corporate,Regulatory;Engineering,Operating,Construction;Treasury,Accounting;DivisionOperations(alsoincludingSales,Advertising,IndustrialDevelopment);ContractsandRates;Personnel and Safety; and, Customer RelationsRepresentative.Productionandmaintenanceoperations of the Employercomprisethree broadfunctions:(a)generationand transmission ofelectricity to distribution centers; (b) distribution ofelectricity to customers; and, (c) construction oflines and substations necessary for the control andtransmission of electricity. The distribution aspect isperformed by four divisions of the Employer'sservice territory, with each division headquartered ina major town. Divisions are further subdivided intodistricts. In 1959, the general office's Department ofDivisionOperationswas created to administerdivision functions so that uniform application ofpoliciesand procedures in the divisions might beachieved.Other operational aspects of the businessare administered by the general office's Departmentof Engineering, Operating, and Construction; thisincludespowerplants,communications,mobilecrews, and garage and shops.The Eastern Division is the only portion of theEmployer's distribution operations whose employees,along with those of the American Falls powerplantwhich is the only powerplant located within thisdivision,arerequestedbythePetitioner.Headquarters for the Eastern Division are located inPocatello, Idaho, a distance of over 200 miles fromthe general office inBoise.Eastern Division districtofficesare at Salmon, Blackfoot, American Falls(also serving Aberdeen), and Pocatello. The locationof all of the Employer's four divisions conformsgenerally tomajor centers of population; anddivision boundaries are altered in accordance withpopulationgrowth patterns.Boundariesbetweendivisionsare not contiguous, and as it becomesnecessary to provide electric service to intervening,undeveloped areas, a given division will be expandedwithin its natural territorial limitations. Thus, the179NLRB No. 3 IDAHO POWER COMPANYrecord indicates that in a situation-where more thanone division might compete, in territorial terms, fora new service area, factors such as available powercapacity and ease of servicing the customer wouldbe considered relevant in a decision as to whichdivision to expand. Once a customer is establishedas within the boundaries of a given division, servicesin connection with the distribution of electricity tothatcustomerwillbeprovidedby employeespermanently assigned to the division. Immediate,day-to-day direction of division operations is theresponsibility of a division manager who reports, inturn, to the vice president in charge of the DivisionOperationsDepartment.Alsosupervisingtheirrespectiveaspectsof division functions are anelectrical superintendent (concerned with productionandmaintenancework),salesmanager,andaccountingmanager.They report to and areresponsible to the division manager.Employee relations policies are developed andcoordinatedby the general office's PersonnelDepartment.Although there are no permanentemployees in the divisions who are part of thePersonnelDepartment, division personnelmattersarehandledbydivisionmanagersordistrictdepartment heads, and personnel records are kept atthe divisional level as well as at the central office. Auniform system of job classifications and workschedules ismaintained throughout the company,and a printed set of working rules is issued to allcompany employees. The Employer recognizes,however, that these rules operate primarily as aguide to uniform practice for, as stated in a writtenoutline of policy signed by the company presidentand includedwiththeworking rules,"workrequirementsmayvarysomewhatbetweendepartments and between different sections of thesystem and as a result totally uniform application ofthese rulesmay not be possible in all instances."While substantial deviation from a given workpracticewould apparently require general officeapproval, there is a significant amount of discretionto be exercised by division personnel written into theworking rules themselves. For example, with regardtoabsence due to personal illness or off-the-jobinjury, an absence which continues beyond a certainspecified time period may qualify for continued pay"if approved in writing by the Division Manager orDepartment Head;" and, with regard to movingexpenses,payment for the cost of packing orunpacking will not be made "except as specificallyauthorized by the supervisor." Other employmentbenefits, administered by the Personnel Departmenton a companywide basis, include group medicalinsurance, long-term disability insurance, group lifeinsurance, and a retirement plan. The company hasalso instituted a general college educational aidprogram for employees' children.Accountingpoliciesandproceduresareestablished and supervised by the general office.Each division, however, has its own accounting23personneldirectedbyadivisionaccountingmanager. Conformity with the Employer's centralaccounting practices is acquired by means of writteninstructions distributed by the general office; verbalconversations between general office personnel anddivisionaccountingmanagers; and meetings heldboth inBoiseand in the divisions, and attended bybothgeneralofficeanddivisionaccountingemployees.Whilecertainoverallcompanyaccounting records are maintained exclusively in thegeneral office, division personnel are responsible fordivisionemployee timekeeping information uponwhichpaychecksarecalculated;forcopiesofdivision employees' personnel requisition forms; andfor division customer billing information. Althoughpaychecks and customer bills are prepared andissued by the general office, paychecks are sent tothedivisionfordistribution;and,after initialcustomer bills have been sent directly to customersby the general office, any problems with paymentdeliquencyarehandledbydivisionpersonnel.Customers may settle their accounts in Boise, or inthe division or district (offices.Persons seeking employment with the Employerat the division level may apply at that level orthrough the general office. Division supervisors haveauthoritytofillvacanciesforstartingjobclassifications within the budget. Although the hiringprocedure is not complete until officially approvedby the general office, the record discloses noinstance where such approval has been denied whenfavorably recommended by division supervisors. Inaddition,however, a physical examination reportmust also be submitted to the company doctor forapproval before the hiring is final. The new hires aresubject to a 6-month probationary period beforebecoming regular employees. Initiation of thechange from probationary to permanent status iswithin the division and, again, it is customary forthegeneralofficetoadoptthedivision'srecommendation in this regard.Employee performance review forms are filled outevery 6 months for employees eligible for promotionby their immediate supervisors. A similar report isrequired annually for all employees regardless ofwhether theyare in linefor promotion. On the basisof these reviews, line-of-progression promotions andmeritincreasesareconsideredbydivisionsupervisors. The evidence supports a conclusion thatthe division's judgment in these matters is almostalwaysreliedupon,although subject to finalapproval by the general office.All production and maintenance jobs are subjectto job posting.'When a postable job falls vacant, anotice describing the job and its requirements iscirculatedthroughoutthecompany.Eligible'Thereareexceptions,however,relatingtoline-of-progressionpromotions,transfers within a department,division, or working unit notinvolving a change in classification,reassignment into vacancies for healthreasons,or temporary assignment into vacancies for special trainingpurposes 24DECISIONS OF NATIONALLABOR RELATIONS BOARDemployeesmay bid on the job by submitting awritten application. The job supervisor is responsiblefor selection of an employee to fill the positionbased on qualification and seniority.Where thesefactors are approximately equal, the record indicatesthatpreferencemay be extended to applicantsalready working within the same division. As withallhiring and promotion matters final approvalmust be given by the general office to a job postingselection and, again, the division's recommendationisusually accepted.Transfers between divisions as a result of the jobposting procedure are permanent and, according totheEmployer's records, from April 1959 throughMay 1969 there have been approximately 447permanent transfers throughout the entire companyin all job classifications.' It appears that only about90of these transfers involved production andmaintenancejobsbetweendifferentdivisions..Numerous and rapid transfers between divisions arediscouraged by a system of two types of seniority:companyseniorityanddepartmentseniority.Company seniority is defined as cumulative lengthof service with the company; department seniority isdefined as continuous service within a department,division,orworkingunit.Thus,departmentsenioritywillaccrue from the date an employeebegins work in a division, and will be computed ascompany seniority after the employee has been in aterminal journeyman job classification for 12months. Department seniority is forfeited when theemployee transfers out of a division and must beaccrued again in the new location. There is aminimal amount of temporary employee interchangebetween divisions on an emergency basis.While all company employees work a standardworkweek, normal daily activities are directed bydivision supervisors; and decisions as to necessaryand reasonable amounts of overtime, and as tolimitedabsences from work are also made bydivisionsupervisors.Ordinarydisciplineandgrievance problems are handled and settled at thelocal level. Provision ismade for appeal to thegeneral office in these matters when necessary, butwhen this occurs, consideration is given to thedivision's interpretation of the problem. A dischargerecommendation will originate at the local level alsoand is subject to final general office approval, Inorder to spot employee discontents at an early stage,smallmeetingsbetweenemployeesandarepresentative from the personnel department areregularly held in the divisions. Safety meetings arealso held in the divisions in accordance with overallinstructions from the general office. Various trainingcourses are conducted both locally and in Boise.The Employer argues that a unit limited toemployees in the Eastern Division would not beappropriate within the meaning of Section 9(a) ofthe Act. Pointing out that the Board has previously'In 1959 the company employed 1179 permanent employees and in 1969the total decreased to 1140 permanent employees.recognizedthattheinherentintegrationandinterdependence of operations in the public utilityindustrymakes optimally appropriate a systemwideunit in that industry,3 the Employer contends thatthe record in this case demonstrates such a highdegree of systemwide centralization as to require afinding that no lesser unit would be appropriateherein.While it is true that the Board hasrecognizedthatpublicutilitiesmaybe,incomparison to other industries,more intimatelyinterrelatedandinterdependentthroughoutawidespread system, it has also noted that each casein the public utilities field must be judged on its ownmeritsindeterminingtheappropriatenessofbargaining units.4Where, on balance, all of therelevantfactors indicate that the administrativestructure or geographic features of a public utilitycompany's operations have created a separatecommunity of interest for certain of the company'semployees,theBoardmayfindthataless-than-systemwideunitisappropriateforcollective-bargaining purposes.'We believe that theevidence in this record supports the conclusion thataunit limited to the employees in the EasternDivision is appropriate for purposes of collectivebargaining.The Employer's divisional structure correspondsto natural geographic demands, and the employeesassignedtotheEasternDivisionserviceawell-definedgeographic area and are located aconsiderable distance from the Employer's generalofficeand from employees in other divisions. Asindicated above, each division has been invested withsubstantial autonomy particularly in the area ofpersonnel practices. The division manager exercisesa large measure of, for all practical purposes,unfettered discretion with regard to decisions as tohiring,discharge,promotions,and vacations ofemployees within the division. It is also apparentthat the Employer considers the division a necessaryand meaningfully distinct entity, as evidenced by theseparate seniority system and divisional meetings.Interchange of employees between divisions is notonly negligible, but it is also in some measurediscouraged by the Employer.Inview of the geographic coherence of therequested unit, the distinctiveness of its functions,and the relative autonomy of operation with whichitsmanaging officialhasbeenentrusted,weconclude that the employees of the Employer'sEasternDivisionshareasufficientlyseparatecommunity of interests from other employees as towarrant a separate bargaining relationship, shouldthey so desire.6'Montana-Dakota UtilitiesCo.,115 NLRB 1396.'Pacific Northwest Bell Telephone Company,173 NLRB No. 226.'Monongahela Power Company,176 NLRB No. 123.'In a prior case (126 NLRB 547) involving this Employer, the IBEWpetitionedforanelectioninaunitcomprising various specifiedclassifications, or any other unit found by the Board to be appropriate.The Board held that the Petitioner's specified request did "not correspondto any administrative subdivision of the Employer's operations" and was IDAHO POWER COMPANYAs set forth above, the Employer, unlike thePetitioner, contends that its senior accountant is anofficeclericalemployee, and does not share acommunity of interest with other Eastern Divisionproduction and maintenance employees; and that itscrew foremen are supervisors within the meaning ofthe Act, and should be excluded from the unit foundappropriate. The Employer also argues, and in thealternative the Petitioner is willing to agree, that theAmerican Falls powerplant employees should beexcludedbecausetheyalsolackasufficientcommunity of interest with other Eastern Divisionemployees.Senior AccountantThe Eastern Division senior accountant is locatedin the division warehouse. Although most of histime is spent keeping arunninginventoryofwarehouse materials and their distribution, he alsospendspartof his time performing the samephysical functions as a warehouseman. The senioraccountant is a job classification in the line ofprogression from warehouseman. He is supervisedby the division electrical superintendent, and not bythedivisionaccountingmanager.He has noauthorityover any other employees. The senioraccountant position is also subject to the job postingprocedure.Crew ForemenCrew foremen direct the daily activities of linecrews.Theyassignwork schedules,maintaindisciplineamong crew members, and are in fullchargeof crews under their supervision, oftenworking up to 250 miles from their headquarters.Crew foremen also make effective recommendationswith respect to hiring, employee evaluations, wagechanges,promotions,transfers,vacationarrangements,and discharges.nototherwiseappropriate,and ordered an election,instead,inasystemwide unit It is apparent,however, that the natureof thePetitioner'srequest and the presentation of the evidence did not focus upon thepossibilityof finding appropriate an "administrative subdivision of theEmployer's operations,"which the Board even then indicated might be aproper unit for bargainingThe specificrequest for such a subdivision inthis case, and the litigation of that precise issue,have,as we have foundabove, adduced ample evidenceto justifygranting the smaller unit25American Falls Powerplant EmployeesThe functions of American Falls powerplant arethe responsibility of the Superintendent of PowerPlant Operations located in theBoise generaloffice.Daily employee activities are supervised by theAmerican Falls powerplant superintendent. Theoperationof the powerplant is not under thejurisdiction of Eastern Division personnel in anymanner, and the only contact powerplant personnelhavewith division personnel is social and notadministrative.On the basis of the foregoing, and the entirerecord, we find that the senior accountant is a plantclerical,with sufficient community of interest withother Eastern Division production and maintenanceemployees to warrant his inclusion in the unit. As tocrew foremen, we find that they have authorityeffectivelytorecommend hire, discharge, anddiscipline,and thus are supervisors within themeaning ofthe Act. Accordingly, we shall excludethem from the unit. With respect to the AmericanFalls powerplant employees, we find that they donot share such a community of interest with EasternDivision employees as to warrant their inclusion inthe unit.We shall exclude them from the unit.We find the following employees of the Employerconstituteaunitappropriateforpurposesofcollective bargaining within the meaning of Section9(b) of the Act:All employees employed by the Employer in itsEastern Division including the senior accountant;butexcluding crew foreman,American Fallspowerplantemployees,andofficeclericalemployees, professional employees, guards, andsupervisors as defined in the Act.[Direction of Election' omitted from publication ]'in order to assure that all eligible voters may have the opportunity tovote, all parties to the election should have access to a list of voters andtheir addresses which may be used to communicate with themExcelsiorUnderwear Inc.156NLRB1236,NLRB v Wyman-GordonCompany.394 U S 759Accordingly, it is hereby directed that an electioneligibility list containing the names and addresses of all eligible voters,must be filed by the Employer with the Regional Director for Region 19,within 7 days of the date of this Decision and Direction of the ElectionThe Regional Director shall make the list available to all parties to theelectionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed